Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/30/2018 has been fully considered and is attached hereto.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:

With respect to claims 1, 4-6, the allowability resides in the overall structure of the device as recited in independent claim 1 and at least in part because claim 1 recites, “A relay cooling device comprising: a container; a liquid coolant stored in the container; and a relay immersed in the liquid coolant…a through-hole is provided in the coil housing chamber”.
The aforementioned limitations in combination with all remaining limitations of claim 1 are believed to render said claim 1 and all claims dependent therefrom patentable over the art of record.

The aforementioned limitations in combination with all remaining limitations of claim 2 are believed to render said claim 2 and all claims dependent therefrom patentable over the art of record.

With respect to claim 3, the allowability resides in the overall structure of the device as recited in independent claim 3 and at least in part because claim 3 recites, “A relay cooling device comprising: a container; a liquid coolant stored in the container; and a relay immersed in the liquid coolant…a through-hole is provided in both the coil housing chamber and the contact housing chamber”.
The aforementioned limitations in combination with all remaining limitations of claim 3 are believed to render said claim 3 and all claims dependent therefrom patentable over the art of record.

The closest art of record is believed to be that of Bush et al. (US 7,852,178 – hereinafter, “Bush”) which teaches many of the traditional structural features of a relay including (In Figs 2-3) a relay unit and a case (12) in which the relay unit is accommodated, the relay unit has a fixed contact (68), a movable member (22) that has a movable contact that is capable of coming into contact with the fixed contact (See Figs 2-3), a coil (18) arranged so as to surround a core (14), and a spring (50) that biases the movable member in a direction of moving toward the fixed contact (Col. 6, ll. 17-25), the case has a coil housing chamber (Portion of the case where the coil resides) that accommodates the coil, and a contact housing chamber (62) that is separated from the coil housing chamber by a dividing wall (42), and accommodates at least the fixed contact and the movably member (See Fig 2).  Bush, however fails to specifically teach or suggest the above mentioned limitations of claims 1-3.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2018/0330906; US 20200051765; US 9,512,361; US 2005/0072591; US 9,865,419; US 8,766,750 all of which further teach similar devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M PAPE whose telephone number is (571)272-2201.  The examiner can normally be reached on M-F: 9am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on 571-272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY PAPE/Primary Examiner, Art Unit 2835